DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 08/10/2022.
Claims 21 – 40 are renumbered as 1 – 20 respectively.

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 10,877,937 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 21, 28, 35, a method, system of handling synchronization events by a synchronization component of a cloud-based platform, including the teaching of: “detecting a first synchronization event associated with a synchronization item; identifying a second synchronization event associated with the synchronization item, the second synchronization event subsequent to the first synchronization event; and collapsing the first synchronization event and the second synchronization event into a collapsed synchronization event, wherein the collapsed synchronization event comprises a single event resolving both the first synchronization event and the second synchronization event, wherein the first synchronization event and the second synchronization event are different, and wherein collapsing the first synchronization event into the second synchronization event is based on an event type for each of the first synchronization event and the second synchronization event”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161